Citation Nr: 9913126	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-32 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
death pension overpayment in the amount of $3,957.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Committee 
on Waivers and Compromises (COWC) at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to waiver of VA benefit 
overpayment in the amount of $3,957.  

The Board notes that the appellant's July 1997 correspondence 
may be construed as a notice of disagreement as to the issue 
of whether the overpayment was properly created.  The record 
does not reflect that the RO has issued a statement of the 
case as to this issue; therefore, the matter is addressed in 
this remand order.  See Archbold v. Brown, 9 Vet. App. 124 
(1996);  38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).

In October 1997 the RO notified the appellant that a second 
overpayment in the amount of $1,383 had been created which 
increased her total debt to $5,340.  The Board notes, 
however, that VA General Counsel precedent opinions have held 
that where an additional overpayment is established based on 
a separate and distinct transaction, the recipient is 
entitled to notification of any waiver decision as well as 
the reasons for the decision.  VAOPGCPREC 7-96 (O.G.C. Prec. 
7-96); VAOPGCPREC 21-95 (O.G.C. Prec. 21-95).  As the record 
does not reflect the appellant was informed of her appellate 
rights as to the separate overpayment transaction in the 
amount of $1,383, the Board finds the matter must be referred 
to the RO for appropriate action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"The Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the appellant has submitted correspondence 
challenging the propriety of the overpayment created.  
Therefore, the case must be remanded for additional 
development.

The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998);  see also VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should issue a Statement of 
the Case as to the issue of whether the 
overpayment was properly created, and 
allow the appellant the requisite period 
of time for a response.

2.  Thereafter, if an overpayment was 
properly created, the appellant should be 
allowed an opportunity to submit 
additional evidence pertinent to her 
request for waiver of recovery of 
nonservice-connected death pension 
overpayment.  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed in full.  
If not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


